DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220.
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because the leadlines for reference elements 101, 21, and 11 (Fig. 7-8), 11 (Figs. 10 and 21), 11 and 21 (Figs. 1-4, 12-13, 15, and 17), 11 and 101 (Figs. 19, 22, and 24), and 11 (Figs. 6, 21 and 23) have a hooked end that does not extend between the reference character and the details referred to as required by the rule. In some cases the reference elements ends in a space, but in others, the end of the lead line indicates another element (Figs. 8, 12, and 22).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0359874 to Hauer et al. (hereinafter referred to as “Hauer ‘874”).
Referring to claim 1, Hauer ‘874 discloses a medical implant (e.g. paragraph [0007]: electronic module for use in implantable devices), comprising: a first component including a surface and a plurality of electrical contacts disposed on said surface (e.g., Fig. 2, component 3b, electrical contacts 7); a second component including a surface and a plurality of electrical contacts (e.g., Fig. 2, component 5, electrical contacts 5a and paragraph [0014]: conductor configuration can be on both the first and second substrates); each of said contacts of said first component electrically conductingly contacting a respective contact of said second component (e.g., Fig. 2 and paragraph [0042]: vias 7 electrically connect component 5 through contacts 5a to conductor configuration 3b); and a seal disposed between said surfaces of said first and second 
With respect to claim 2, Hauer ‘874 discloses the medical implant according to claim 1, which further comprises at least one heating element or heating conductor configured to melt said thermoplastic material of said seal for separating said first and second components (e.g., paragraphs [0029]: heating either the components and/or the thermoplastic substrate and [0041]: heating locally implies that a heating element or heating conductor is used at the components to melt the thermoplastic).
Regarding claim 7, Hauer ‘874 discloses a method for producing a medical implant (e.g. paragraph [0007]: electronic module for use in implantable devices), the method comprising: providing a first component and a second component of the medical implant (e.g., Fig. 2, first component 3b, second component 5) , the first component including a surface and a plurality of electrical contacts disposed on the surface (e.g., Fig. 2, component 3b, electrical contacts 7), the second component including a surface and a plurality of electrical contacts (e.g., Fig. 2, component 5, 
With respect to claim 8, Hauer discloses the method according to claim 7, which further comprises providing the seal with two material regions formed of the thermoplastic material (e.g., paragraph [0033]: thermoplastic protective film is laminated on at least a part or parts of the second substrate surface).
As to claim 9, Hauer ‘874 discloses the method according to claim 8, which further comprises, prior to melting the seal, securing the material regions on the surface of the first component or on the surface of the second component (e.g., paragraph 
With respect to claim 11, Hauer ‘897 discloses the method according to claim 8, which further comprises, prior to melting the seal, securing one material region on the surface of the first component and, prior to melting the seal, securing the other material region on the surface of the second component (e.g., paragraph [0033]: first and second substrate can be covered with a thermoplastic protective film in a separate step from the melting of the seal 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claims 2 and 7 above, and further in view of US Patent Application Publication No. 2012/0085750 to Hauer (hereinafter referred to as “Hauer ‘750”).
Hauer ‘874 discloses the medical implant according to claim 2 or the method according to claim 7, but does not expressly disclose that said at least one heating element is embedded into said seal or disposed on one of said surfaces. However, Hauer ‘750, in a related art: method for producing a substrate with a cover, teaches a heating element 12 for heating the connecting zone during the creation of a connection between a cap/cover and a substrate (e.g., abstract, Fig. 1B and paragraphs [0051]-[0052] of  Hauer ‘750), a locally arranged heating element, e.g., a heating conductor (e.g., paragraph [0018] of  Hauer ‘750), and a hermetically sealed connection can be generated with LCP or a thermoplastic material with a heating element (e.g., paragraph [0040] of  Hauer ‘750). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a heating element disposed on one of the surfaces of a component to be joined in view of the teachings of Hauer ‘750. Consequently, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to have at least one heating element embedded into the seal or disposed on one of the component surfaces in view of the teachings of Hauer ‘750 that a heating element provides effective local heating of a thermoplastic substrate to make a hermetical seal, and because the combination would have yielded predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0112534 to Schoonmaker et al. (hereinafter referred to as “Schoonmaker”).
Hauer ‘874 discloses the medical implant according to claim 1, but does not expressly disclose that said seal includes an elastically deformable sealing element or spring element, being preloaded relative to said first and second components. However, Schoonmaker teaches, in a related art: an implantable sensor, that has a spring 38 in a seal carrier 26, which can be biased against the seals in order to remove a disposable housing from the implantable sensor (e.g., Fig. 43 and paragraphs [0034], [0203], and paragraph [0328] of Schoonmaker: a preloaded spring 38 is biased against a seal carrier or the seals in the seal carrier where the spring exerts a force). Accordingly, one of ordinary skill in the art would have recognized the benefits of a spring in a seal carrier that is preloaded in the implantable arts in view of the teachings of Schoonmaker. Consequently, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to include a preloaded spring element, in order to provide a force when the electronic module of Hauer ‘874 is modified as such was a well-known engineering expedient used in an implant to force substrate into another position as taught by Schoonmaker, and because the combination would have yielded predictable results.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 1 above, and further in view of US Patent Application No. 2008/0033500 to Strother et al. (hereinafter referred to as “Strother”).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and because the combination would have yielded predictable results.
As to claim 6, Hauer ‘874 discloses the medical implant according to claim 1, but does not expressly disclose that said first component is formed by a flat cable, said second component is formed by an implantable medical device, and said contacts of said second component are contacts of a feedthrough of said medical device. As discussed above, Strother teaches in a related art: implantable medical device construction, that a flat cable and an implantable medical device are two substrates that need to be joined where the contacts of the second component are contacts of a feedthrough of the medical device. Accordingly, one of ordinary skill in the art would 
	With respect to claim 15, Hauer ‘874 discloses the method according to claim 7, which further comprises: forming the first component as a first flat cable and forming the second component as a second flat cable, or forming the first component as a flat cable and forming the second component as an implantable medical device, and providing the contacts of the second component as contacts of a feedthrough of the medical device. As discussed above, Strother teaches in a related art, the step of forming a first substrate as a flat, multi-lead cable and a second substrate as an implantable medical device where the contacts of the second substrate are contacts of an IMD feedthrough device.  Accordingly, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to include forming the first component as a flat cable and forming the second component as an implantable medical device, and providing the contacts of the second component as contacts of an IMD feedthrough in view of the teachings of Strother that such were two components that need to be joined in the implant art, and because the combination would have yielded predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 7 above, and further in view of US Patent Application Publication No. 2005/0167873 to Aisenbrey.
.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6,440,335 to Kingsbury et al. is directed to a process for molding thermoplastic lenses where pressure is created within a cavity by use of screws, pins, or pistons to apply a force to thermoplastic material.

US Patent Application Publication No. 2009/0059468 to Iyer is directed to a filtered feedthrough assembly for an IMD where two substrates with a plurality of contacts are joined to one another with a thermoplastic adhesive member (e.g., Figs. 1E and 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792